Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This allowance is in reply to the response filed 4 March 2022. 
Claims 1, 3-7, 12, 14 16-19 were amended 4 March 2022. 
Claims 1, 3-10, 12-14, 16-20 have been examined. 

Examiner’s Statement for Reasons for Allowance
Claims 1, 3-10, 12-14, 16-20 are allowed. The claim amendments overcome the 102/103, and double patenting rejections and they have been withdrawn. The amendments to independent claims 1, 14 and 19 overcome the 102/103 rejection by claiming, in combination with the previously claimed limitations, “applying the disease detection model to the new image study includes processing the new image study with two bi-directional pairs of units, wherein each unit includes the convolutional layer and the convolutional long short-term memory layer, wherein the two bi-directional pairs of units includes a first unit, a second unit, a third unit, and a fourth unit, the first unit including a first convolutional layer and a first convolutional long short-term memory layer, the second unit including a second convolutional layer and a second convolutional long short-term memory layer, the third unit including a third convolutional layer and a third convolutional long short-term memory layer, and the fourth unit including a fourth convolutional layer and a fourth convolutional long short-term memory layer and wherein sequentially processing the set of features includes processing with the first unit of the two bi-directional pairs of units, the plurality of two-dimensional slices with the first convolutional layer and the first convolutional long short-term memory layer in a first order and processing, with the second unit of the two bi-directional pairs of units, the plurality of two-dimensional slices with the second convolutional layer and the second convolutional short-term memory layer in a second order, the second order opposite to the first order”, which overcomes the closest prior art of record including Risman (US 10,347,010 B2) and Cho (US 2020/0074299 A1). A new prior art search was performed and the prior art of Al Hasan (US 2019/0221312 A1) was found on convolutional layers used in diagnosis detection, however was silent on the use of four separate convolutional layers working bi-directionally. The prior art of Lu (US 2019/0223725 A1) was found on multiple convolutional layers to train a neural network in medical imaging, however Lu was silent on the convolutional memory layers working bi-directionally in a specific four unit orientation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626

/ROBERT A SOREY/Primary Examiner, Art Unit 3626